Citation Nr: 1752905	
Decision Date: 11/17/17    Archive Date: 11/22/17

DOCKET NO.  13-36 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of prostate cancer. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty from May 1983 to August 2004 in the United States Army. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board finds that the issue must be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that it is necessary for a full and fair adjudication of his claim.

Specifically, the Board finds that new VA examination and opinion is warranted for the Veteran's claim, as the record does not contain an adequate etiology opinion.  The August 2011 private opinion from "Dr. T. W." (initials used to protect privacy), stated only that "based on what we know about prostate cancer growth and the fact this gentleman was diagnosed in [2005] it (sic) his cancer was present prior to Aug 2004 with absolute certainty."  No opinion was provided as to whether the Veteran had residuals of prostate cancer and if those residuals were related to service.  

In addition, the Board also finds a December 2011 VA examination to be inadequate.  The examiner did not provide a nexus opinion and stated that "the onset of disease in this case is purely speculative."  The examiner's speculative language renders the examination insufficient as to the question of nexus.  The examiner also did not provide an opinion as to the Veteran's residuals of prostate cancer.

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's RESIDUALS of prostate cancer.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

* Is it at least as likely as not (probability of 50 percent or more) that the Veteran's prostate cancer had its onset in service or is otherwise related to service?

* Is it at least as likely as not (probability of 50 percent or more) that the Veteran's residuals of prostate cancer had its onset in service or is otherwise related to service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions.  The examiner is asked to specifically comment on the Veteran's elevated (3.540 ng/mL) prostate specific antigen (PSA) test preformed during the Veteran' service in January 2004 and rapid increase in PSA levels shortly after separation (PSA of 4.2 in December 2005 and a PSA of 4.3 in December 2006).  The examiner is also asked to comment on any exposure to chemicals, radiation, or smoke that the Veteran may have encountered during service.  

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

